ovlGINAL                                                   12/29/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: DA 20-0416


                                       DA 20-0416

                                                                       FI        D
ANNELIES AIKING-TAYLOR,
                                                                      OEC 2 9 2020
            Plaintiff and Appellant,                               Bovven Greenwood
                                                                 Clerk of Supreme Court
                                                                    State nf Montana

      v.                                                         ORDER

OLIVER SERANG,

            Defendant and Appellee.



      The Appellant in this matter has moved this Court for an extension()Hine in which to
file her Reply Brief. Appellee does not object. Upon review of Appelkint.J motion. thc
Court finds good cause exists for Appellant's requested extension.
      IT IS ORDERED that Appellant's Reply Briefin this matter is now due on or before
February 3, 2020. No further extensions will be granted.
      DATED this 29th day of December, 2020.




                                                             Chief Justice